Exhibit 10.7

SCHOLASTIC CORPORATION
2007 OUTSIDE DIRECTORS’ STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement

          SCHOLASTIC CORPORATION, a Delaware corporation (the “Company”), hereby
grants to ______________________ (the “Outside Director”) One Thousand Two
Hundred (1,200) Restricted Stock Units in respect of shares of common stock, par
value $.01 per share, of the Company (the “Common Stock”), in all respects
subject to the terms and provisions of the Scholastic Corporation 2007 Outside
Directors’ Stock Incentive Plan (the “Plan”), which terms and provisions are
incorporated by reference herein. Unless the context herein otherwise requires,
the terms defined in the Plan shall have the same meanings in this Agreement.

          1. Grant Date. The Restricted Stock Units are granted effective as of
September __, 20__ (“Grant Date”).

          2. Vesting and Payment. The Restricted Stock Units shall vest and
shares of Common Stock shall be issued to the Outside Director in settlement
thereof as follows:

                    (a) Except as provided in Section 2(c) of this Agreement,
100% of the Restricted Stock Units granted by this Agreement shall vest on
September __, 20__, the expiration of the twelve (12) month period beginning on
the Grant Date, provided that the Outside Director shall have continuously
served as an Outside Director of the Company from the Grant Date through the
date of vesting.

                    (b) One share of Common Stock shall be issued to the Outside
Director with respect to each vested Restricted Stock Unit on the vesting date
of the Restricted Stock Units. The certificate or certificates for the Common
Stock issued to the Outside Director shall be registered in the name of the
Outside Director and may bear a legend as required under the Plan and/or under
applicable law.

                    (c) In the event that an Outside Director shall cease to
serve as an Outside Director prior to expiration of the twelve (12) month period
beginning on the Grant Date for any reason other than death or disability, all
of the Restricted Stock Units shall be forfeited immediately upon such cessation
of services. In the event that an Outside Director shall cease to serve on the
Board but shall have been designated as a Director Emeritus, such Outside
Director shall be deemed to have ceased to serve as an Outside Director for
purposes of determining the vesting and payment of the Restricted Stock Units.
In the event that an Outside Director shall cease to serve as an Outside
Director prior to expiration of the twelve (12) month period beginning on the
Grant Date by reason of death or (as determined by the Board on the basis of all
the facts and circumstances) disability, all of the Restricted Stock Units shall
become immediately vested upon such cessation of services and shares of Common
Stock in respect of the Restricted Stock Units shall be issued to the Outside
Director as provided in Section 2(b) of this Agreement.

--------------------------------------------------------------------------------



          3. Nontransferability of Restricted Stock Unit. The Restricted Stock
Units may not be sold, pledged, assigned, hypothecated, gifted, transferred or
disposed of in any manner either voluntarily or involuntarily by operation of
law, other than by will or by the laws of descent and distribution or pursuant
to a qualified domestic relations order as provided by the Internal Revenue Code
of 1986 or the rules thereunder. Subject to the foregoing and the terms of the
Plan, the terms of this Restricted Stock Unit Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Outside
Director.

          4. Restrictions on Common Stock Issuance. Common Stock shall not be
issued to the Outside Director following the vesting of the Restricted Stock
Units if the issuance of the Common Stock would constitute a violation of any
applicable federal or state securities laws or other laws or regulations. As a
condition to the issuance of Common Stock, the Company may require the Outside
Director to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

          5. No Shareholder Rights before Issuance of Common Stock. No rights as
a shareholder shall exist with respect to the Common Stock as a result of the
grant of the Restricted Stock Units. Such rights shall exist only after issuance
of a stock certificate following the vesting of the Restricted Stock Units as
provided in this Agreement and the Plan.

          6. No Enlargement of Rights. Neither the Plan nor the Restricted Stock
Units granted hereunder shall confer upon the Outside Director any right to
continue as a Director of the Company. The Outside Director shall have only such
rights and interests as are expressly provided in this Agreement and the Plan.

          7. Withholding Tax Liability. In connection with the vesting of the
Restricted Stock Units or the issuance of Common Stock in settlement thereof,
the Company and the Outside Director may incur liability for income withholding
tax. The Outside Director understands and agrees that if the Company is required
to withhold part or all of the Outside Director’s annual or meeting fees to pay
any such withholding tax, and that if such fees are insufficient, the Company
may require the Outside Director, as a condition of the issuance of Common Stock
under this Agreement, to pay in cash the amount of any such withholding tax
liability.

          8. Effect of the Plan on Restricted Stock Unit. The Restricted Stock
Unit Agreement is subject to, and the Company and the Outside Director agree to
be bound by, all of the terms and conditions of the Plan, as such may be amended
from time to time in accordance with the terms thereof, provided that no such
amendment shall deprive the Outside Director, without his or her consent, of the
Restricted Stock Units or any rights hereunder. Pursuant to the Plan, the Board
is authorized to adopt rules and regulations, consistent with the Plan and as it
shall deem appropriate and proper with regard to the

2

--------------------------------------------------------------------------------



Plan. A copy of the Plan in its present form is available for inspection by the
Outside Director during the Company’s business hours at the Company’s principal
office.

          9. Entire Agreement. The terms of this Agreement and the Plan
constitute the entire agreement between the Company and the Outside Director
with respect to the Restricted Stock Units and supersede any and all previous
agreements between the Company and the Outside Director with respect thereto.

          10. Severability. If any provision of this Agreement, or the
application of such provision to any person or circumstances, is held valid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
valid or unenforceable, shall not be affected thereby.

          11. Section 409A of the Code. It is the intention of the parties to
this Restricted Stock Unit Agreement that no payment or entitlement pursuant to
this Restricted Stock Unit Agreement will give rise to any adverse tax
consequences to the Outside Director under Section 409A of the Code or the
regulations and other interpretive guidance issued thereunder, including that
issued after the date hereof (collectively, “Section 409A”). The Restricted
Stock Unit Agreement and the Plan shall be interpreted to that end and,
consistent with that objective and notwithstanding any provision herein or the
Plan to the contrary, the Company may unilaterally take any action it deems
necessary or desirable to amend any provision herein or in the Plan to avoid the
application of, or the excise tax under, Section 409A. Further, no effect shall
be given to any provision in the Plan or this Agreement in a manner that
reasonably could be expected to give rise to adverse tax consequences under
Section 409A. Although the Company shall consult with the Outside Director in
good faith regarding implementation of this Section 11, neither the Company nor
its current or former employees, officers, directors, agents or representatives
shall have any liability to the Outside Director with respect to any additional
taxes, excise taxes, accelerated taxation, penalties or interest for which the
Outside Director may become liable in the event that any amounts under this
Agreement are determined to violate Section 409A.

[Balance of page left intentionally blank]

3

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the day and year first set forth above.

 

 

 

 

OUTSIDE DIRECTOR

 

SCHOLASTIC CORPORATION

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard Robinson

 

 

Title: Chairman of the Board, Chief

 

 

Executive Officer & President

4

--------------------------------------------------------------------------------